                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF VIRGINIA
                            ROANOKE DIVISION

                                                 )
STEVE RIDDICK,                                   )   Civil Action No. 7:20-cv-00561
                      Plaintiff,                 )
v.                                               )   MEMORANDUM OPINION
                                                 )
WARDEN JEFFERY KISER, et al.,                    )   By:   Hon. Thomas T. Cullen
             Defendants.                         )         United States District Judge


       Steve Riddick, a Virginia inmate proceeding pro se, filed this civil rights complaint

pursuant to 42 U.S.C. § 1983, alleging that prison officials have repeatedly served his meals on

damaged food trays. By opinion and order entered January 29, 2021, the Hon. Glen E. Conrad,

Senior United States District Judge, summarily dismissed the case under 42 U.S.C.

§ 1997e(c)(1) for failure to state a claim upon which relief could be granted under § 1983.

Riddick v. Kiser, No. 7:20CV00561, 2021 WL 312341, at *1-2 (W.D. Va. Jan. 29, 2021) (finding

that Riddick’s factual allegations concerning damaged food trays failed to state any

constitutional claim actionable under § 1983).

       Riddick then filed a “motion for reconsideration [and] to reinstate.” (ECF No. 16.) In

that motion, Riddick merely repeats allegations presented with his complaint. In short, the

court finds no basis in the motion on which Riddick is entitled to relief from the dismissal

order in this case. Therefore, the court will deny his motion seeking reinstatement.
      The clerk is directed to forward a copy of this Memorandum Opinion and

accompanying Order to Plaintiff.

      ENTERED this 14th day of July, 2021.



                                     /s/ Thomas T. Cullen____________________
                                     HON. THOMAS T. CULLEN
                                     UNITED STATES DISTRICT JUDGE




                                        2
